        Case 1:21-cv-11272-WGY Document 6 Filed 08/05/21 Page 1 of 15



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 SECURITIES AND EXCHANGE
 COMMISSION,                                        Civil Action No. 21-cv-11272-WGY
                Plaintiff,
     v.

 LUIS JIMENEZ CARRILLO, AMAR
 BAHADOORSINGH, JUSTIN ROGER
 WALL, and JAMIE SAMUEL
 WILSON,
                     Defendants,

 and

 HAYDEE YOLANDA SANCHEZ DIAZ
 MONGE, MARTHA Y. JIMENEZ
 TRUST, and CHARLES A. CARRILLO
 TRUST,

                          Relief Defendants.


                      DECLARATION OF TREVOR T. DONELAN

         I, Trevor T. Donelan, pursuant to 28 U.S.C. §1746, hereby declare as follows:

         1.     Since September 2014, I have been employed as a Senior Enforcement

Accountant with the Securities and Exchange Commission (“the Commission”). My duties

include conducting investigations relating to potential violations of the federal securities

laws.

         2.     I received a Bachelor of Science degree in business administration, with a

concentration in accounting, from the University of Richmond in Virginia in 2000. Before

joining the Commission, I was a managing director in the forensic accounting and complex

business litigation unit at StoneTurn Group, LLP for over seven years. Before that, I held

forensic accounting and auditor positions for about seven years with other firms.
     Case 1:21-cv-11272-WGY Document 6 Filed 08/05/21 Page 2 of 15



          3.   I am a Certified Public Accountant in the Commonwealth of Massachusetts,

and a Certified Fraud Examiner by the Association of Certified Fraud Examiners. I am also

certified in Financial Forensics by the American Institute of Certified Public Accountants.

          4.   I make this declaration based upon my personal knowledge and upon

information and belief as set forth below, and in support of the Commission’s Motion for an

Order Freezing Assets and for Other Equitable Relief.

          5.   In or about 2017, I became actively involved in the Commission's

investigation into possible violations of the federal securities laws by the defendants subject

to the Complaint in this matter.

          6.   During that investigation, I reviewed documents and data produced to the

Commission and attended witness interviews and testimony. This declaration relays

information gathered through those witnesses and documents.

          7.   The principal sources of documentation produced to the Commission that I

have relied upon for this declaration include, but are not limited to:

          a.   Transfer agent records for certain public company issuers held by and/or

traded by Luis Carrillo (“Carrillo”) and those working in concert with him.

          b.   Trading data collected by the Commission for certain public company issuers

held by and/or traded by Carrillo and those working in concert with him (“Blue Sheet

Data”).

          c.   Brokerage records for accounts held at both United States and foreign

broker-dealers through which the securities at issue in the Complaint were traded, including

firms identified as Brokers A through G in the Complaint.




                                               2
     Case 1:21-cv-11272-WGY Document 6 Filed 08/05/21 Page 3 of 15



        d.      Banking records for accounts held at foreign banks in the names of entities

that Carrillo appears to have controlled and used for his benefit, and accounts controlled and

used by Wintercap SA and Blacklight SA, including accounts at Scotiabank Inverlat,

Banorte, BBVA Bancomer, Banco Santander, Banca Inbursa, and Banamex and accounts

administered by payment processor WB21 Pte.

        e.      Communications between Carrillo and the operators of Wintercap SA.

        f.      Publicly available information including filings made to the Commission and

OTC Markets Group ("OTC Markets"), and public information regarding the market price

and trading volume of certain securities.

        g.      Brokerage records from other relevant accounts (for example, retail

purchasers of the securities dumped by the defendants).

        h.      Documents from third parties including entities engaged in promotional and

public relations activities.

        i.      FINRA referrals, investigative files and Form 15c211 applications.

        j.      Documents produced to the Commission during the course of its

investigation by various third parties, including a significant amount of information

collected from Curacao reflecting an accounting system and communications network

maintained by a group that provided these services to Carrillo.

        8.      Counsel for the Commission has asked me to summarize some of the

transactions that Carrillo and his business partners directed, including: (a) the receipt,

deposits and sale of certain public companies’ stock, including Aureus, Inc. (“Aureus”) and

Garmatex Holdings Ltd. (“Garmatex”); and (b) the movement of cash from Wintercap SA

and Blacklight SA bank and brokerage accounts to accounts controlled by, or used for the




                                                3
        Case 1:21-cv-11272-WGY Document 6 Filed 08/05/21 Page 4 of 15



benefit of, Carrillo and his business partners.

         9.      To the extent I refer to my “understanding” herein, that understanding is

based on my review of the evidence collected in the investigation that led to the filing of this

case.

         10.   To date, as a result of the trading described in the Complaint, I have been

able to identify more than $75 million in trading proceeds generated by Carrillo and his

business partners’ sales of more than 30 penny stocks.

Carrillo’s Trading in Multiple Penny Stocks

         11.   I reviewed records obtained from transfer agents for several public company

issuers whose stock was held by and traded by Carrillo, working with various of his

business partners (the “Carrillo Group”).

         12.   For the issuers whose trading symbols are listed in the table in paragraph 13

below, using the transfer agent records, I was able to trace the transfer of shares into the

Carrillo Group’s control. The nine issuers listed in this chart are only a subset of the issuers

involved in the Carrillo Group’s schemes. In these examples, Carrillo, or others working

with him or at his direction, typically divided the stock his group controlled so each

nominee shareholder possessed less than 5% of the issuer’s outstanding stock. The table

shows the date that shares were first transferred to the Carrillo Group, and the total number

of shares transferred to them. Carrillo, or others working with him or at his direction, would

then typically transfer his group’s shares to Wintercap SA, Blacklight SA, or another

intermediary, who would then deposit the Carrillo Group’s stock into brokerage accounts

they directed, in blocks of less than 5% of each company’s outstanding shares. Working

with Wintercap SA, Blacklight SA, or another intermediary, Carrillo, or others working with




                                                  4
     Case 1:21-cv-11272-WGY Document 6 Filed 08/05/21 Page 5 of 15



him or at his direction, would ensure that the Carrillo Group’s shares were converted into

electronic format by depositing the certificates with the Depository Trust & Clearing

Corporation (“DTCC”). Once the Carrillo Group’s shares were deposited with DTCC, they

were available to be traded electronically (“Shares Available for Trading”).

         13.    I also used the records obtained from the transfer agents to determine the

balance of Shares Available for Trading as of the Carrillo Group’s latest deposit to DTCC,

and I calculated the percentage of Shares Available for Trading controlled by the Carrillo

Group.

         14.   Finally, using records obtained from brokerage and bank accounts

administered by Wintercap SA and Blacklight SA and other brokerage accounts controlled

by the Carrillo Group, I calculated the trading proceeds generated by the Carrillo Group

from selling stock in these nine example issuers, which approximated $58.7 million in the

aggregate. This estimate represents the minimum amount of proceeds for these nine issuers

because there may have been Carrillo Group-directed sales through brokerage accounts for

which the Commission has not yet received complete trading records.




                                              5
       Case 1:21-cv-11272-WGY Document 6 Filed 08/05/21 Page 6 of 15



            15.   For each of the issuers listed in the table above, I searched filings made with

  the Commission and found that no person or entity associated with the issuers filed any

  Forms 144. For these nine issuers, I also searched the public filings, including registration

  statements, for the names of Carrillo and the nominee entities though which the Carrillo

  Group sold stock of the above issuers. The purpose of my search was to assess whether any

  public registration statements disclosed the names of those entities, or their control persons,

  as selling shareholders. I did not observe any of the entities or the control persons subject to

  my search in the filings of the companies listed in the table above.

            16.   My understanding based on various documents and witness interviews

  compiled during this investigation is that Carrillo hired a boiler room based in Medellin,

  Colombia to promote the shares of at least five of the issuers listed in the table in paragraph

  13: Aureus (ARSN), Garmatex (GRMX), Flitways Technology Inc. (CATQ/FTWS),

  Oroplata Resources Inc. (ORRP) and PureSnax International Inc. (PSNX).

            17.   On numerous occasions, Carrillo and the Carrillo Group, including

  Bahadoorsingh at least with respect to Aureus, sold more than 1 percent of a class of an

  issuer’s shares in less than 3 months (indeed sometimes even in one day). The following

  table provides several examples of this conduct:

                                                                               Shares Sold
                      Shares
   Issuer                            1% Threshold        1% Test Period        During Test        Percent
                    Outstanding
                                                                                 Period
CATQ / FTWS         30,000,000          300,000               9/7/2016            700,000            2.33%
DVGG / RETC         75,692,024          756,920        6/27/2017 - 6/30/2017      905,100            1.20%
GRMX                35,627,934          356,279              3/14/2017          2,625,000            7.37%
OLMM                62,985,340          629,853        3/22/2018 - 3/27/2018      731,485            1.16%
ARSN               126,450,000        1,264,500               8/4/2016          2,020,000            1.60%
ORRP                57,136,934          571,369         6/7/2016 - 6/9/2016       623,000            1.09%
DIGAF               42,909,650          429,097              11/1/2016          1,576,000            3.67%
MTUU                30,000,000          300,000              2/12/2018            740,000            2.47%




                                                  6
     Case 1:21-cv-11272-WGY Document 6 Filed 08/05/21 Page 7 of 15




The Aureus Scheme

       18.     I have reviewed the transfer agent records for Aureus. Those records indicate

that, between April and August 2016, the transfer agent issued approximately 25,275,000

million shares of Aureus to seven foreign nominee entities (the “Aureus Nominees”) that

were controlled by Carrillo, Bahadoorsingh, Wall and Wilson. Attached as Exhibit 6 hereto

is a flow chart showing the transfer of Aureus shares described in detail in the Complaint.

       19.     It is my understanding that one of the Aureus Nominees, Murray Capital

Corp., was created by Wintercap personnel at the request of Carrillo for Carrillo’s use to

hold and dispose of penny stocks.

       20.     Based on publicly available data and transfer agent records, Aureus had

about 126,450,000 shares outstanding in August 2016. The 25,275,000 shares controlled by

Carrillo, Bahadoorsingh, Wall and Wilson was thus about 20% of Aureus’ outstanding

shares. By August 2016, Carrillo, Bahadoorsingh, Wall and Wilson had deposited

21,000,000 of their shares with brokers, which represented approximately 81% of the total

Aureus Shares Available for Trading.

       21.     Attached as Exhibits 1-3 are excerpts of documents obtained by the

Commission concerning the Aureus Nominees controlled by Wall and Wilson, which have

been redacted to remove full account numbers and other personal identifying information:

Palletcore Ltd. (Exhibit 1), Cityhawk Ltd. (Exhibit 2), and Common Sense Holdings Ltd.

(Exhibit 3). These documents demonstrate that Wall controlled Palletcore Ltd. and Wilson

controlled Cityhawk Ltd. and Common Sense Holdings Ltd.

       22.     I have reviewed transfer agent records and brokerage records showing that

between July 28 and August 17, 2016, Carrillo, Bahadoorsingh, Wall and Wilson




                                              7
     Case 1:21-cv-11272-WGY Document 6 Filed 08/05/21 Page 8 of 15



coordinated the transfer of Aureus shares from the Aureus Nominees into brokerage

accounts where they could be sold. Carrillo personally orchestrated the transfer of Aureus

shares from three of the Aureus Nominees to Wintercap SA, which deposited them with

Brokers B, G, and F. Three of the other Aureus Nominees, controlled one each by

Bahadoorsingh, Wall and Wilson, deposited their Aureus shares with Broker E.

         23.   Attached as Exhibit 4 is a transcript of chat communications that took place

on an encrypted messaging application called Threema between Carrillo and the operator(s)

of Wintercap SA in August 2016. My understanding is that the user identified as

“Spartacus” is Carrillo, the user identified as “Arrow” is Roger Knox, the operator of

Wintercap, and the user identified as “Silvereagle” is Richard Targett-Adams, another

employee of Wintercap. These chats show Carrillo personally directing trades in Aureus

stock.

         24.   Below is a chart based on publicly-available trading data that summarizes the

market price and volume for Aureus shares from June 1, to September 30, 2016.




                                              8
     Case 1:21-cv-11272-WGY Document 6 Filed 08/05/21 Page 9 of 15




       25.    Based on the brokerage records I have reviewed, Wintercap SA sold

approximately 4.7 million shares of Aureus for proceeds of approximately $3.0 million in

August 2016 through Brokers B, F and G. Broker E also sold approximately 3.4 million

shares of Aureus for the Aureus Nominee controlled by Bahadoorsingh for proceeds of

approximately $2.2 million during the same period.

The Garmatex Scheme

       26.    I have reviewed the transfer agent records for Garmatex. Those records

indicate that, between February and March 2017, Carrillo and his associates acquired

control over approximately 10,250,000 million shares of Garmatex through six foreign

nominee entities (the “Garmatex Nominees”).

       27.    Each of the Garmatex Nominees held just under 5% of Garmatex’s stock,



                                              9
    Case 1:21-cv-11272-WGY Document 6 Filed 08/05/21 Page 10 of 15



but, together, they held almost 29% of Garmatex’s outstanding stock.

         28.   The transfer agent records and brokerage account records that I have

reviewed indicate that in March 2017, Carrillo, acting in concert with others, orchestrated

the transfer of a total of 5,250,000 shares of Garmatex stock from three of the Garmatex

Nominees to Wintercap SA. The records also show that, on or about March 13 and 30,

2017, Carrillo acting in concert with others, orchestrated the transfer of a total of 3,375,000

shares of Garmatex stock, respectively, from two of the Garmatex Nominees to Blacklight

SA. The records further show that, on or about March 16, 2016, Carrillo acting in concert

with others, orchestrated the transfer of 1,625,000 shares of Garmatex stock to an account at

another broker outside of Wintercap or Blacklight.

         29.   In April 2017, Carrillo and his associates acquired control over an additional

approximately 1,983,337 shares of Garmatex, which had been obtained from a number of S-

1 shareholders, and transferred those additional shares to Wintercap SA. In total, Carrillo

and his associates transferred about 34% of Garmatex’s outstanding stock, and about 88% of

the cumulative Shares Available for Trading, to Wintercap SA, Blacklight SA and another

broker within a two month time period.

         30.     Attached as Exhibit 5 is a transcript of chat communications that took place

on an encrypted messaging application called Threema between Carrillo and the operator(s)

of Wintercap SA in March 2017. My understanding is that the user identified as

“Spartacus17” is Carrillo, the user identified as “Arrow777” is Roger Knox, the operator of

Wintercap, and the user identified as “SilverWags” is Richard Targett-Adams, another

employee of Wintercap. These chats show Carrillo personally directing trades in Garmatex

stock.




                                               10
    Case 1:21-cv-11272-WGY Document 6 Filed 08/05/21 Page 11 of 15




       31.     By May 15, 2017, Wintercap and Blacklight had sold every share that

Carrillo had caused to be deposited with them. In total, those sales generated over $7

million in proceeds between March and May 2017.

       32.     During the period of time that Wintercap SA and Blacklight SA were selling

Carrillo and his associates’ Garmatex stock, I am aware of documents demonstrating that

Carrillo was paying to promote Garmatex, both through the boiler room located in Colombia

and through an email campaign. Certain individuals who reside in Massachusetts received

telephone calls as part of the boiler room’s promotional campaign touting Garmatex and

then purchased the stock of Garmatex.

       33.     During March and April 2017, Carrillo also paid a public relations consultant

based in Canada to draft eight press releases relating to Garmatex. Documents produced to

the Commission on behalf of the public relations consultant indicated that Carrillo used

code names and encrypted messaging applications to communicate about the press releases,

and stated that the communications about the Garmatex press releases were deleted

following each job at Carrillo’s request.

       34.     Below is a chart based on publicly-available trading data that summarizes the

market price and volume for Garmatex shares from February 1 to May 2, 2017:




                                             11
    Case 1:21-cv-11272-WGY Document 6 Filed 08/05/21 Page 12 of 15




Carrillo’s Financial Benefit from Trading In Aureus and Garmatex

       35.      I have reviewed bank, and brokerage records relating to both Wintercap SA’s

distribution of the proceeds of its trading in Aureus and Garmatex shares. I also reviewed

brokerage records showing Broker E’s distribution of the proceeds of Carrillo’s trading in

Garmatex shares. The following charts summarize those transfers.

       36.      In August and September 2016, Wintercap SA and Broker E transferred more

than $1.9 million (of the $5.2 million) in illicit proceeds from the defendants’ sale of Aureus

stock to entities and individuals associated with Carrillo:

             Payments from               Description of Recipient of Payment
               Wintercap
                        $455,312 Mexican pass-through entity linked to Carrillo named
                                 Transformaciones y Servicios Industriales SA de CV


                                               12
    Case 1:21-cv-11272-WGY Document 6 Filed 08/05/21 Page 13 of 15




               Payments from                Description of Recipient of Payment
                 Wintercap
                          $304,999 Mexican stock promotion firm linked to Carrillo named
                                    Promotora Prixom SP
                          $200,000 Defense fees to lawyer representing Carrillo in prior
                                    Commission case
                           $75,000 Business associate of Carrillo and Bahadoorsingh
                           $49,049 Mexican pass-through entity linked to Carrillo named
                                    GPO Kedret SA de CV
 Total                   $1,084,360


  Payments from Broker E             Description of Recipient of Payment
                  $560,002 U.S. company controlled by Bahadoorsingh
                  $200,000 Defense fees to lawyer representing Carrillo in prior
                            Commission case
                  $150,000 Promotora Prixom SP
                   $12,000 Bahadoorsingh personal account
 Total             $922,002


         37.      In March and May 2017, Wintercap transferred at least $5.4 million (of $7

million) in trading proceeds from the sale of Carrillo’s Garmatex stock to entities and

individuals associated with Carrillo. The table below illustrates some of the larger transfers:



     Payments from Wintercap            Description of Recipient of Payment
                      $1,189,000 Promotora Prixom SP
                        $723,000 Transformaciones y Servicios Industriales SA de
                                 CV
                        $675,000 GPO Kedret SA de CV
                        $826,000 Mexican pass-through entity linked to Carrillo
                                 named El Quinto Poder SA de CV
                        $525,850 California jeweler selling products to Carrillo

                              $134,500 Payment for BMW X-5 vehicle for Haydee Monge
                                $75,000 Defense fees to lawyer representing Carrillo in prior
                                        Commission case
 Total                      $4,148,350


         38.      In addition to the companies identified in the tables in paragraphs 36 and 37



                                                13
    Case 1:21-cv-11272-WGY Document 6 Filed 08/05/21 Page 14 of 15



above, my review of bank records indicates the following companies directly or indirectly

received funds that originated in fraudulent trading proceeds earned by Carrillo.

Specifically, three companies, Estructura Internacional de la Construccion SA de CV,

Mantenimiento Mecanico Lenox SA de CV, and Servicios de Limpieza Datop SA de CV,

received wires of trading proceeds from Carrillo’s account at a trading intermediary he used.

Another two companies, Brapel Constructores SA de CV, and Ojorm Administrativos SA de

CV, received proceeds from trading in issuers in which Carrillo’s trading intermediary

recorded him as the “owner” of the deal. Finally, another two companies, Integradora

Morka Sindicato Patronal and Rikium Internacional SP, received money from other Carrillo

nominees and show transactions in their accounts that directly benefitted Carrillo.

       39.     Between January 2017 and June 2018, Carrillo transferred at least $605,500

sourced from the trading proceeds from sales of the tickers listed in paragraph 13 to fund

improvements on the house located at 2908 Gate Five Place, Chula Vista, California. The

record co-owners of that home are trusts in the names of Carrillo’s relatives: the Martha Y.

Jimenez Trust and the Charles A. Carrillo Trust.



       I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct. Executed on August 4, 2021, in Boston, Massachusetts.




                                                     _________________
                                                     Trevor T. Donelan




                                              14
    Case 1:21-cv-11272-WGY Document 6 Filed 08/05/21 Page 15 of 15




                                   Certificate of Service

        I hereby certify that, on August 4, 2021, a true and correct copy of the foregoing
declaration of Trevor Donelan and its exhibits were filed through the Court’s CM/ECF
system, and accordingly, the documents will be sent electronically to all participants
registered to receive electronic notice in this case. In addition, the Commission served a
copy of the foregoing documents on the following individuals and entities, who are not
represented or registered to receive electronic notices in this case, by the following means:

Defendants:
Luis Carrillo
       By email to counsel who represented Carrillo in past Commission matters but whose
       representation is uncertain in this case

Amar Bahadoorsingh
      By email to counsel who represented Bahadoorsingh during a related investigation,
      but whose representation in this matter is uncertain

Justin Roger Wall
        By email addresses used in connection with his companies and/or brokerage
accounts

Jamie Samuel Wilson
       By email addresses used in connection with his companies and/or brokerage
accounts

Haydee Yolanda Sanchez Diaz Monge
      By overnight mail to her address available through public records

Martha Y. Jimenez Trust
       By overnight mail to the owners’ address of record on real estate documents

Charles A Carrillo Trust
       By overnight mail to the owners’ address of record on real estate documents


                                          /s/ Kathleen Burdette Shields
                                              Kathleen Burdette Shields




                                              15
